        Case 1:18-cr-00472-KPF Document 93 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              18 Cr. 472 (KPF)

MIGUEL QUINONES,                                         ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court has received a request from Mr. Quinones’s current Criminal

Justice Act (CJA) counsel to withdraw from this matter for personal reasons.

The Court hereby GRANTS counsel’s request. The Court will also grant

counsel’s request to have his application for withdrawal filed under seal.

Moreover, the Court directs the CJA clerk to identify a member of the CJA

panel with an upcoming duty day who does not have any conflict in

representing Mr. Quinones. That attorney will be appointed to represent Mr.

Quinones in connection with his sentencing in this matter.

      In light of counsel’s withdrawal, the sentencing scheduled for February

18, 2021, as well as the deadlines for the parties’ sentencing submissions, are

hereby ADJOURNED sine die.

      SO ORDERED.

Dated: January 25, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
